             Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 1 of 37




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
································································································x
UNITED STATES OF AMERICA
                                                                                                    j
                                                                                                    I
                       -v-                                                                          Sl 15-cr-287 (JSR)
                                                                                                    I
SEAN STEWART,

                       Defendant.
································································································x




                                                                                                    I
                             THE COURT'S INSTRUCTIONS OF LAW TO THE JURY
      Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 2 of 37




                                 TABLE OF CONTENTS

                               I. GENERAL INSTRUCTIONS

1.    Duty of the Court

2.    Duty of the Jury

3.    Duty of Impartiality

4.    Presumption of Innocence and Burden of Proof

5.    Reasonable Doubt

6.    Direct and Circumstantial Evidence

7.    Witness Credibility

8.    A Defendant's Right to Not Testify

9.    Definitions: Knowingly, Intentionally/Willfully, Unlawfully

                                     II. THE CHARGE

10.   Summary of the Charges

11.   Counts Three through Eight: Securities Fraud

12.   Counts Three through Eight, First Element: Insider Trading Scheme

13.   Counts Three through Eight, Second Element: State of Mind :

14.   Counts Three through Eight, Third Element: Instrumentality o, Interstate Commerce

15.   Count Nine: Tender Offer Fraud

16.   Count One: Conspiracy to Commit Securities Fraud and/or Te*der Offer Fraud
                                                                    j
                                                                    I
17.   Count One, First Element: Existence of the Conspiracy         l
                                                                  j
18.   Count One, Second Element: Defendant's Participation in the Conspiracy

19.   Count One, Third Element: Overt Act

20.   Count Two: Conspiracy to Commit Wire Fraud

                                             2
      Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 3 of 37




21.   Conscious Avoidance

22.   Defense Theory and Good Faith

23.   Venue

                            III. CONCLUDING INSTRUCTIONS
                                                                   I
24.   Selection of Foreperson; Right to See Exhibits and Hear Testi~ony;
                                                                   I



      Communications with the Court

25.   Verdict; Need for Unanimity; Duty to Consult




                                              3
        Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 4 of 37




                                  I. GENERAL INSTRUCTIONS

                                       INSTRUCTION NO. 1

                                          Duty of the Court
                                                                               I
       We are now approaching the most important part of this case, your deliberations.
                                                                               I
                                                                            1

You have heard all the evidence in the case, as well as the final arguments of the lawyers for the
                                                                           I
parties. Before you retire to deliberate, it is my duty to instruct you as t9 the law that will govern

your deliberations. As I told you at the start of this case, and as you agreed, it is your duty to

accept my instructions of law and apply them to the facts as you detemiine them.
                                                                           I
        Regardless of any opinion that you may have as to what the la"1 may be or ought to be, it
                                                                           {

is your sworn duty to follow the law as I give it to you. Also, if any attorney or other person has

stated a legal principle different from any that I state to you in my instrilctions, it is my
                                                                           i
                                                                           I

instructions that you must follow.

        Because my instructions cover many points, I have provided eaph of you with a copy of
                                                                           j
them, not only so that you can follow them as I read them to you now, but also so that you can

have them with you for reference throughout your deliberations. In listlning to them now and
                                                                           '
reviewing them later, you should not single out any particular instructifn as alone stating the

law, but you should instead consider my instructions as a whole.




                                                   4
        Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 5 of 37




                                      INSTRUCTION NO. 2

                                          Duty of The Jury

       Your duty is to decide the fact issues in the case and arrive, if y9u can, at a verdict. You,
                                                                                 l
                                                                                 I
the members of the jury, are the sole and exclusive judges of the facts. You pass upon the weight

of the evidence; you determine the credibility of the witnesses; you resolve such conflicts as

there may be in the testimony; and you draw whatever reasonable infer~nces you decide to draw

from the facts as you determine them.
                                                                             1

       In determining the facts, you must rely upon your own recollec{ion of the evidence. To

aid your recollection, we will send you all the exhibits at the start of y~ur deliberations, and if
                                                                             I
you need to review particular items of testimony, we can also arrange to provide them to you in

transcript or read-back form.

       Please remember that none of what the lawyers have said in th~ir opening statements, in

their closing arguments, in their objections, or in their questions, is evi~ence. Nor is anything I

may have said evidence. The evidence before you consists of just three things: the testimony
                                                                             I

                                                                             l
given by witnesses that was received in evidence, the exhibits that wei,e received in evidence,

and the stipulations of the parties that were received in evidence.

        Testimony consists of the answers that were given by the witnesses to the questions that
                                                                         l
were permitted. Please remember that questions, although they may p~ovide the context for
                                                                         I

answers, are not themselves evidence; only answers are evidence, and.you should therefore
                                                                         1


disregard any question to which I sustained an objection. Also, you m~y not consider any answer
                                                                         I


that I directed you to disregard or that I directed be stricken from the record. Likewise, you may
                                                                         I

not consider anything you heard about the contents of any exhibit tha~ was not received in
                                                                         I


evidence.

                                                  5
         Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 6 of 37



                                                                          I
                                                                          1

       Furthermore, you should be careful not to speculate about matters not in evidence. For
                                                                          I

example, there is no legal requirement that the Government prove its cake through a particular
                                                                          I
                                                                          I

witness or by use of a particular law enforcement technique. Nor shoul4 you speculate about why
                                                                       j
one or another person whose name may have figured in the evidence is hot part of this trial or
                                                                          I

what his or her situation may be. Your focus should be entirely on asse~sing the evidence that

was presented here for your consideration.

       It is the duty of the attorney for each side of a case to object wh~n the other side offers
                                                                          l
testimony or other evidence that the attorney believes is not properly admissible. Counsel also
                                                                          j
have the right and duty to ask the Court to make rulings of law and to rJquest conferences at the
                                                                          I
                                                                          I

side bar out of the hearing of the jury. All such questions of law must b~ decided by me. You
                                                                          '
should not show any prejudice against any attorney or party because thJ1 attorney objected to the
                                                                          'I
admissibility of evidence, asked for a conference out of the hearing oftµe jury, or asked me for a

ruling on the law.
                                                                          l
                                                                          I

       I also ask you to draw no inference from my rulings or from the]fact that on occasion I
                                                                          I
                                                                          I
asked questions of certain witnesses. My rulings were no more than applications of the law and
                                                                          l
                                                                          I


my questions were only intended for clarification or to expedite matter~. You are expressly to

understand that I have no opinion as to the verdict you should render in!this case.
                                                                        l




                                                  6
         Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 7 of 37




                                       INSTRUCTION NO. 3

                                         Duty of Impartiality             l
                                                                          '
                                                                          I
       You are to perform your duty of finding the facts without bias ot prejudice as to any

party. You are to perform your final duty in an attitude of complete fairµess and impartiality.

You are not to be swayed by rhetoric or emotional appeals.

       The fact that the prosecution is brought in the name of the United States of America

entitles the Government to no greater consideration than that accorded any other party. By the
                                                                            'I
same token, it is entitled to no less consideration. All parties, whether tlie Government or

individuals, stand as equals at the bar of justice.

       Please also be aware that the question of possible punishment is the province of the
                                                                          I
judge, not the jury, and it should therefore not enter into or influence yqur deliberations in any
                                                                          l'
way. Your duty is to weigh the evidence and not be affected by extraneous considerations.
                                                                          j

        It must be clear to you that if you were to let bias, or prejudice, 9r sympathy, or any other
                                                                          '
irrelevant consideration interfere with your thinking, there would be a risk that you would not
                                                                          1

arrive at a true and just verdict. So do not be guided by anything except! clear thinking and calm

analysis of the evidence.




                                                      7
        Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 8 of 37




                                      INSTRUCTION NO. 4

                          Presumption of Innocence and Burden of Proof

       The defendant here, Sean Stewart, is charged with a number of federal crimes about

which I will instruct you shortly. Please bear in mind, however, that th~ charges, or "counts" as
                                                                          I


they are called, are not themselves evidence of anything.

       The defendant has pleaded not guilty. To prevail against the defendant on a given charge,
                                                                          1


the Government must prove each essential element of that charge beyond a reasonable doubt. If

the Government succeeds in meeting this burden, your verdict should be guilty on that charge; if
                                                                          I
                                                                          '
it fails, your verdict must be not guilty on that charge. This burden nev~r shifts to the defendant,

for the simple reason that the law presumes a defendant to be innocent and never imposes upon a
                                                                          j

                                                                          '
defendant in a criminal case the burden or duty of calling any witness qr producing any evidence.

       In other words, as to each charge, a defendant starts with a cleav slate and is presumed
                                                                          I
innocent until such time, if ever, that you as a jury are satisfied that the Government has proven
                                                                          1

that the defendant is guilty of that charge beyond a reasonable doubt.




                                                  8
           Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 9 of 37




                                        INSTRUCTION NO. 5

                                           Reasonable Doubt
                                                                            I
                                                                            i
          Since, to convict a defendant of a given charge, the Governmen~ is required to prove that

charge beyond a reasonable doubt, the question then is: What is a reaso~able doubt? The words
                                                                            I

almost define themselves. It is a doubt based upon reason. It is doubt thlt a reasonable person

has after carefully weighing all of the evidence. It is a doubt that would :cause a reasonable
                                                                            '
person to hesitate to act in a matter of importance in his or her personal ~ife. Proof beyond a

reasonable doubt must therefore be proof of a convincing character that a reasonable person

would not hesitate to rely on in making an important decision.

          A reasonable doubt is not caprice or whim. It is not speculation Qr suspicion. It is not an
                                                                            I

excuse to avoid the performance of an unpleasant duty. The law does n9t require that the

Government prove guilt beyond all possible or imaginable doubt: Proof ,beyond a reasonable
                                                                            I
                                                                            '
doubt is sufficient to convict.

          If, after fair and impartial consideration of the evidence, you hav,e a reasonable doubt as

to a defendant's guilt with respect to a particular charge against him, yo~ must find that

defendant not guilty of that charge. On the other hand, if, after fair and ipipartial consideration of

all the evidence, you are satisfied beyond a reasonable doubt of a defendant's guilt with respect

to a particular charge against him, you should not hesitate to find that d~fendant guilty of that
                                                                                '
charge.




                                                    9
        Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 10 of 37




                                      INSTRUCTION NO. 6

                                Direct and Circumstantial Evidence

       In deciding whether the Government has met its burden of proot, you may consider both

direct evidence and circumstantial evidence.                               1

                                                                           l
       Direct evidence is evidence that proves a fact directly. For example, where a witness
                                                                           I
testifies to what he or she saw, heard, or observed, that is called direct c:vidence.
                                                                            I
         Circumstantial evidence is evidence that tends to prove a fact by, proof of other facts. To
                                                                           I

give a simple example, suppose that when you came into the courthous€ today the sun was

shining and it was a nice day, but the courtroom blinds were drawn andjyou could not look
                                                                           I
outside. Later, as you were sitting here, someone walked in with a dripping wet umbrella, and,

soon after, somebody else walked in with a dripping wet raincoat. Nowj on our assumed facts,
                                                                           '

you cannot look outside of the courtroom and you cannot see whether i~ is raining. So you have
                                                                           1

no direct evidence of that fact. But on the combination of the facts about the umbrella and the

raincoat, it would be reasonable for you to infer that it had begun rainin~.
                                                                          '
        That is all there is to circumstantial evidence. Using your reasorl and experience, you
                                                                           I



infer from established facts the existence or the nonexistence of some other fact. Please note,
                                                                            I

however, that it is not a matter of speculation or guess: it is a matter of \ogical inference.
                                                                            I
        The law makes no distinction between direct and circumstantial:evidence. Circumstantial
                                                                            I



evidence is of no less value than direct evidence, and you may consideJ either or both, and may

give them such weight as you conclude is warranted.




                                                   10
       Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 11 of 37




                                     INSTRUCTION NO. 7

                                        Witness Credibility

       It must be clear to you by now that counsel for the Government and counsel for the
                                                                        l
                                                                            i
defendant are asking you to draw very different conclusions about various factual issues in the
                                                                        I
                                                                        1
case. Deciding these issues will involve making judgments about the testimony of the witnesses

you have listened to and observed. In making these judgments, you sho~ld carefully scrutinize all

of the testimony of each witness, the circumstances under which each witness testified, and any

other matter in evidence that may help you to decide the truth and the i~portance of each
                                                                        l
witness's testimony.
                                                                        1
       Your decision to believe or to not believe a witness may depen4 on how that witness

impressed you. How did the witness appear? Was the witness candid,     Jank, and forthright, or
                                                                        1
did the witness seem to be evasive or suspect in some way? How did tq.e way the witness

testified on direct examination compare with how the witness testified ~n cross-examination?
                                                                        I
                                                                        I
Was the witness consistent or contradictory? Did the witness appear to ]know what he or she was

talking about? Did the witness strike you as someone who was trying    tb report his or her
                                                                        I
knowledge accurately? These are examples of the kinds of common sehse questions you should
                                                                        I
                                                                        '
                                                                        1
ask yourselves in deciding whether a witness is or is not truthful.

        How much you choose to believe a witness may also be influenced by the witness's bias.

Does the witness have a relationship with the Government or the defetjdant that may affect how
                                                                        '
he or she testified? Does the witness have some incentive, loyalty, or tjiotive that might cause
                                                                        I

him or her to shade the truth? Does the witness have some bias, prejudfce, or hostility that may

cause the witness to give you something other than a completely accur~te account of the facts he
                                                                        I
or she testified to?

                                                 11
        Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 12 of 37




       In this regard, you have heard testimony from Richard Cunniffe~ who testified that he has

pleaded guilty to activity related to the activity with which the defendarit is charged and who has
                                                                           I



now entered into an agreement to cooperate with the Government. The taw permits the use of

testimony from cooperating witnesses; indeed, such testimony, if found: truthful by you, may be
                                                                           I

                                                                           I
sufficient in itself to warrant conviction if it convinces you of the defenj:lant's guilt beyond a
                                                                           I
                                                                           I
reasonable doubt. However, the law requires that the testimony and motives of a cooperating
                                                                           l
witness be scrutinized with particular care and caution. After carefully ~crutinizing the testimony
                                                                           '
of a cooperating witness and taking account of its special features, you Jnay give it as little or as

much weight as you deem appropriate,

        As to all witnesses, you should also consider whether a witness had an opportunity to

observe the facts he or she testified about and whether the witness's re~ollection of the facts
                                                                           I


stands up in light of the other evidence in the case.                      ;

        In other words, what you must try to do in deciding credibility i~ to size up a person just

as you would in any important matter where you are trying to decide if'.a person is truthful,

straightforward, and accurate in his or her recollection.




                                                   12
        Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 13 of 37




                                       INSTRUCTION NO. 8

                                  A Defendant's Right to Not Testify
                                                                        I
       The defendant did not testify in this case. Under our Constitution, a defendant has no
                                                                        l
obligation to testify or to present any evidence, because it is the Government's burden to prove a
                                                                        l
defendant guilty beyond a reasonable doubt. A defendant is never requiied to prove that he or
                                                                        I


she is innocent.

       Accordingly, you must not attach any significance to the fact th~t the defendant did not

testify. No adverse inference against the defendant may be drawn by you because he did not take
                                                                        1



the witness stand, and you may not consider it against the defendant in any way in your

deliberations in the jury room.




                                                  13
        Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 14 of 37




                                       INSTRUCTION NO. 9

                   Definitions: Knowingly, Intentionally/Willfully, Unlawfully
                                                                        !
       Before I instruct you on each of the counts specifically, I will define some terms and
                                                                        1
concepts that will come up repeatedly throughout these instructions.

       One set of terms relates to a defendant's state of mind. Specifically, a defendant cannot

be convicted of any crime unless, among other things, he acted "unlawfully," "knowingly," and
                                                                        I
"intentionally" (or, as it is sometimes put, "willfully").

       "Unlawfully," obviously, means contrary to law. But in terms of its application to a

defendant's state of mind, the Government is not required to show that that defendant knew that
                                                                        i
he was breaking any particular law. The Government must prove, howe;ver, that that defendant

was aware of the generally unlawful nature of his acts.

        "Knowingly" means to act consciously and voluntarily, rather ~an by mistake or

accident or mere inadvertence.

        "Intentionally" and "Willfully" mean to act deliberately and with a bad purpose, rather

than innocently.




                                                   14
        Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 15 of 37




                                         II. THE CHARGE

                                      INSTRUCTION NO. 10

                                      Summary of the Charges                I
                                                                            I
                                                                            I
       With these preliminary instructions in mind, let us tum to the sp~cific charges against the

defendant, Sean Stewart. These charges were originally set forth in what is called an indictment,

which is simply a charging instrument and is not itself evidence, so it ~11 not be presented to
                                                                            I

you. The indictment in this _case contains a total of nine counts, and eac~ count charges a

different crime. I will, for convenience, refer to each charge or count bY: its number as it appears
                                                                            l
in the indictment.

         Count One of the indictment charges that the defendant conspired -          that is, agreed
                                                                            '
 with at least one other person, in this case his father- to commit secu,rities fraud and/or to
                                                                            I


 commit what is called tender offer fraud, about which I will instruct you later. Count Two
                                                                            1
                                                                            I

 charges Mr. Stewart with conspiring with his father to commit what is ~alled wire fraud, about

 which I will also instruct you later. Counts Three through Eight chargeJthe defendant with the
                                                                            I
                                                                            I
 actual commission of securities fraud, in the form of insider trading; th~se are sometimes called

 "substantive counts." Finally, Count Nine charges the defendant with c;ommitting securities

 fraud in connection with a tender offer; this is also referred to as ''tend~r offer fraud," and is

 also a substantive count.

       The order of the counts is irrelevant; indeed, I will use a differd1t order in instructing you

as to the elements of each charge. At the outset, however, let me instruyt you that before the

defendant can be convicted of any of these charges, the Government m~st prove every essential
                                                                            1

element of that charge beyond a reasonable doubt. In your deliberation~ and in reaching your
                                                                            1




                                                   15
        Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 16 of 37




verdict, you must consider each count separately and determine whether the Government has
                                                                         I
                                                                         l
                                                                         l
carried its burden of proof with respect to each element of that particuhjr charge.




                                                 16
        Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 17 of 37




                                      INSTRUCTION NO. 11
                                                                           I
                           Counts Three through Eight: Securities Fraud    I




        Let us tum first to the six securities fraud charges, which are listed in the
                                                                           l
indictment as Counts Three, Four, Five, Six, Seven, and Eight, but whith are more convenient to
                                                                           1

consider first. These counts charge that Sean Stewart engaged in unlawful insider trading by
                                                                           j



providing his father, Robert Stewart, with material, non-public information in the expectation
                                                                           j




that his father would use that information to buy or sell securities and/or would induce someone

else to use such information to buy or sell securities, and that Robert Stewart and/or his
                                                                           I

acquaintances Richard Cunniffe and Mark Boccia, then in fact did use this information to
                                                                           I
purchase securities. ("Securities," incidentally, include, among other th~ngs, common stock and
                                                                           j

                                                                           I
call options.)                                                             ,

        Specifically, Count Three charges defendant Sean Stewart with'unlawfully disclosing

material, non-public information about Kendle International, Inc. to hi~ father, which
                                                                           I

information the defendant's father then used to purchase 2,775 shares of
                                                                       I
                                                                         Kendle stock at one or

more times between February 7, 2011 and March 4, 2011.

        Count Four charges the defendant with unlawfully disclosing material, non-public
                                                                           j
                                                                           j



information about Kinetic Concepts Incorporated (or "KCI") to his fat4er, which information the
                                                                           i
defendant's father then used to purchase 700 shares ofKCI stock at one or more times between

May 5 and May 6, 2011.
                                                                           1
        Count Five also charges the defendant with unlawfully disclosing material, non-public
                                                                           I


information about KCI to his father, which information the defendant's father then used to

induce Richard Cunniffe to purchase 365 KCI call options at one or more times between April 21
                                                                           i
                                                                           1
and June 23, 2011.

                                                  17
       Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 18 of 37




       Count Six charges the defendant with unlawfully disclosing material, non-public
                                                                         I

information about Gen-Probe Inc. to his father, which information the defendant's father then

used to induce Mr. Cunniffe to purchase 320 Gen-Probe call options at ]one or more times

between April 18, 2012 and April 27, 2012.

       Count Seven charges the defendant with unlawfully disclosing rpaterial, non-public
                                                                         I

information about Lincare Holdings, Inc. to his father, which information the defendant's father
                                                                         l

                                                                         I

then used to induce Mr. Cunniffe to purchase 375 Lincare call options *t one or more times
                                                                         1
                                                                         I
between May 29 and June 28, 2012.                                        I
                                                                     j
       Count Eight charges the defendant with unlawfully disclosing material, non-public
                                                                         I


information about CareFusion Corp. to his father, which information the defendant's father then
                                                                         l


used to induce Mr. Cunniffe to purchase 630 CareFusion call options at one or more times
                                                                         I



between August 19, 2014 and October 2, 2014.
                                                                         I

       The Government, in order to convict the defendant on any one 0f these counts, must

prove each of the following three elements beyond a reasonable doubt::
                                                                         I
       First, that on or about the dates alleged, Mr. Stewart engaged itlI an "insider trading"
                                                                         I


scheme, in which, for his personal benefit, he took material confidential information that he had
                                                                         I

received from his employer pursuant to a duty to keep it secret and disclosed it to his father, with
                                                                         I

the expectation that that his father would purchase or sell securities based on that information;
                                                                         1
       Second, that when he engaged in this scheme, Sean Stewart act~d unlawfully, knowingly,
                                                                         I
intentionally, and with a specific intent to defraud his employer; and   1



        Third, that in furtherance of the scheme, there occurred at least:one use of any means or

instrument of transportation or communication in interstate commercej or the use of the mails, or

the use of any facility of any national securities exchange.

                                                 18
        Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 19 of 37




       I will say a few words about each of these elements as applied tt the specific charges in

Counts Three through Eight. However, please note that while the indictment refers to various
                                                                        I
specific dates and amounts of stock, the law only requires a substantial ~imilarity between the

dates and amounts alleged in the indictment and those established by the evidence.
                                                                        I




                                                 19
         Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 20 of 37




                                         INSTRUCTION NO. 12

                   Counts Three through Eight, First Element: Insider Trading Scheme
                                                                           1
        As to the first element, the indictment alleges that Sean Stewart) as an employee at J.P.
                                                                           1
                                                                           I
Morgan and later at Perella Weinberg, had a duty not to disclose non-public information about

the company's clients to anyone outside the company unless authorized to do so. This non-

public or "confidential" information is called "inside information." Such inside information is

"material" if a reasonable investor would consider it important in deciding whether to buy or sell

securities.
                                                                           4

        Therefore, in order to establish the first element of Counts Three, Four, Five, Six, Seven,

and Eight, the Government must prove beyond a reasonable doubt that, :on or about the dates
                                                                           I
specified in the given count you are considering, the defendant, in brea~h of a duty to J.P.

Morgan or Perella Weinberg to keep information concerning the applic!ble company's clients

confidential, misappropriated that information and, for his own personal benefit, disclosed it to
                                                                           I
his father, Robert Stewart, in anticipation of Robert using such informafion to buy or sell
                                                                           I
securities (with respect to Counts Three and Four), or of Robert inducing someone else to use

such information to buy or sell securities (with respect to Counts Five, Six, Seven, and Eight).
                                                                           j



        As to the requirement that the defendant must have received a "personal benefit" from

disclosing material non-public information to his father, it is not necess~y that Sean Stewart

received money, and the Government does not claim that he did. Rathe~, it is sufficient that he
                                                                           I
disclosed the information to his father because of their close personal n;llationship, in effect, as a

kind of gift.




                                                  20
        Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 21 of 37




                                         INSTRUCTION NO. 13
                                                                          I
                       Counts Three through Eight, Second Element: St\lte of Mind
                                                                          l
                                                                          I

       As to the second element, the Government must prove beyond a: reasonable doubt that the
                                                                          ]
                                                                          I

defendant undertook this insider trading scheme unlawfully, knowingly\ and intentionally, as I
                                                                          I
                                                                          I
have already defined those terms to you, and, in addition, that he did soI with a specific intent to
                                                                          '
defraud his employer (either J.P. Morgan or Perella Weinberg, as appli~able), by

misappropriating to his own use information he knew the company req~ired him to keep
                                                                          '
confidential.




                                                  21
        Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 22 of 37




                                          INSTRUCTION NO. 14

          Counts Three through Eight, Third Element: Instrumentality of Interstate Commerce
                                                                            I
                                                                            I


       As to the third element, the Government must prove beyond a r~asonable doubt that, as to
                                                                            I

the count you are considering, furtherance of the scheme involved at le~st one use of an

instrumentality of interstate commerce (such as an interstate telephone ~all), or a use of the mails
                                                                            1
(interstate or intrastate), or a use of a facility of a national securities ex~hange, such as a stock
                                                                            I
trade made on the New York Stock Exchange. The defendant himself dbes not have to have

made the interstate call, or sent the mailing, or made the trade on the stock exchange; anyone can

do it as long as it furthers the insider trading scheme in any respect.




                                                    22
        Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 23 of 37




                                      INSTRUCTION NO. 15

                                  Count Nine: Tender Offer Fraud         '
                                                                         i
       There is one other substantive count, which is Count Nine, which charges the defendant
                                                                         I

with tender offer fraud. This count relates to the acquisition ofLincare py Linde AG, which took

the form of a tender offer. Specifically, the Government alleges that SeF Stewart provided
                                                                         j



Robert Stewart with material, non-public information about Lincare, wµich was the subject of a
                                                                         j
tender offer, and that Robert Stewart in turn communicated such information
                                                                      I
                                                                            to Richard

Cunniffe, who purchased 375 Lincare call options from on or about May 29, 2012 to on or about
                                                                         I

June 28, 2012. To convict on this count, the Government must prove e4ch of the following four

elements beyond a reasonable doubt:
                                                                       I
       First, that Sean Stewart communicated to his father material, nqnpublic information
                                                                         l
relating to the Lincare tender offer, which information Sean Stewart knew had been acquired
                                                                         I




directly or indirectly from Linde or Lincare, or any officer, director, pajtner, or employee, or any
                                                                         I


other person acting on behalf of Linde or Lincare. Note that the Goveniment does not have to

prove that Sean Stewart knew that the material, nonpublic information he was communicating

related to a tender offer specifically.

        Second, that Sean Stewart made this communication at a time '3/hen Linde had taken
                                                                         I

substantial steps to commence the tender offer. A substantial step to c~mmence a tender offer
                                                                         I

may include the formulation of a plan or proposal to make a tender offh by Linde or people

working on its behalf. It may also include activities which substantially facilitate the tender offer

such as: hiring an investment bank, hiring lawyers, arranging financing for the tender offer, or
                                                                         I



preparing or directing or authorizing the preparation of tender offer mJterials.



                                                 23
        Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 24 of 37




       Third, that at the time of this communication, it was reasonably 1foreseeable to the

defendant that the communication would likely induce his father to purfhase or sell Lincare
                                                                          l


securities, or to induce another person do so.                            '
                                                                          l

       Andfourth, that the defendant acted willfully. As I have already explained, to act
                                                                          l


willfully means to act deliberately and with a bad purpose, rather than innocently. In addition, for

the defendant to have committed tender offer fraud, he must have known of the fraudulent nature
                                                                          I
                                                                          I
of the scheme and acted with the conscious objective that it succeed. Pl~ase note, however, that
                                                                          l
for this count, the Government does not have to prove that the defend~t acted in breach of any
                                                                          I
                                                                              I


duty of trust or confidence, or that he acted for his personal benefit.




                                                  24
        Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 25 of 37




                                     INSTRUCTION NO. 16

         Count One: Conspiracy to Commit Securities Fraud and/or T~nder Offer Fraud
                                                                        I

       The remaining counts, Counts One and Two, are both conspirady counts. Specifically,
                                                                        I


                                                                         I
Count One charges Mr. Stewart with conspiring, that is, agreeing with one or more other
                                                                        l
                                                                         I


persons, to commit securities fraud and/or tender offer fraud through insider trading. In order for
                                                                         I
                                                                        i
a defendant to be guilty of such conspiracy, the Government must prove beyond a reasonable

doubt each of the following three elements:

       First, the existence of the charged conspiracy;
                                                                         I
                                                                         I
                                                                         I

       Second, that the defendant intentionally joined and participated; in this conspiracy

during the applicable time period; and
                                                                            I
                                                                         1
       Third, that at least one of the co-conspirators committed an overt act in furtherance of the
                                                                            I



consprracy.




                                                 25
        Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 26 of 37




                                         INSTRUCTION NO. 17

                         Count One, First Element: Existence of the Conspiracy

       Starting with the first element, what is a conspiracy? A conspirry is an agreement, or an

understanding, of two or more persons to accomplish by concerted action one or more unlawful

purposes, known as the "objects" of the conspiracy.
                                                                         i
                                                                         j

       In Count One, the conspiracy is alleged to be an agreement bet'Yeen Sean Stewart and his

father to commit any one or more of the securities frauds alleged in Co¥11ts Three through Eight

and/or the tender offer fraud alleged in Count Nine, that is, to commit i~sider trading in the
                                                                         j


securities of Kendle, KCI, Gen-Probe, Lincare, and/or CareFusion. It is;not necessary for the

Government to prove that the conspiracy embraced insider trading in alJ these securities; an

agreement to commit insider trading with respect to even one of these sbcurities will suffice.
                                                                             I



However, you must be unanimous as to which securities were the subje~t of such a conspiracy .
                                                                         .
                                                                         1

       Thus, with respect to the first element of the conspiracy charge,:you must determine

whether the Government has proven, beyond a reasonable doubt, that a;conspiracy to commit

securities fraud and/or tender offer fraud existed. I have previously des~ribed to you the elements
                                                                         .
of substantive securities fraud and tender offer fraud, and these apply here in specifying the

elements of the object of the conspiracy that the conspirators are allege¢! to have agreed to. But
                                                                             I
                                                                             I
please bear in mind that conspiracy is an entirely distinct and separate offense from the fraud

itself. The actual commission of the object of the conspiracy is not an essential element of the

crime of conspiracy. Rather, the conspirators must simply have agreed to commit securities fraud
                                                                             !
                                                                             j

and/or tender offer fraud.

        The indictment alleges that the conspiracy charged in Count One' lasted from at least in or
                                                                             1




about February 2011 through at least in or about April 2015. However, it is not essential that the

                                                 26
        Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 27 of 37



                                                                            I
Government prove that the conspiracy started and ended on those sp~cific dates or that it

existed throughout that period. Rather, it is sufficient if you find that   rn fact a conspiracy was
formed and that it existed for any time within the charged period.




                                                  27
:,,

             Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 28 of 37




                                               INSTRUCTION NO. 18

                      Count One, Second Element: Defendant's Participation! in the Conspiracy
                                                                                '1
             Turning to the second element of a conspiracy charge, if you cdnclude that the
                                                                                I

                                                                                I
      Government has proven beyond a reasonable doubt that the charged coµspiracy existed, you
                                                                                I
      must then consider whether the Government has proven beyond a reasqnable doubt that Sean

      Stewart intentionally joined and participated in the conspiracy. To pro\re this element, the

      Government must prove beyond a reasonable doubt that the defendant ~ntered into the insider
                                                                                I

      trading conspiracy and did so unlawfully, knowingly, intentionally, an1 with a specific intent to
                                                                                l
                                                                                I
      defraud, as I have previously described those terms to you.
                                                                                I
             Please note that it is not necessary that the defendant be fully informed of all the details

      of the conspiracy in order to justify an inference of participation on his! part. Nor does the
                                                                                 j
      defendant need to know the full extent of the conspiracy or all its parti¢ipants. Indeed, it is not

      necessary that the defendant know more than one other member of th~ conspiracy. Nor is it
                                                                                I

      necessary that the defendant actually receive any monetary or other be~efit from participating in
                                                                                I

      the conspiracy, but only that the conspiracy contemplated that he woul~ receive a personal

      benefit. In short, all that is necessary is proof beyond a reasonable doubt that a defendant
                                                                                I
                                                                                1

      unlawfully, knowingly and intentionally, and with an intent to defraud~ joined in the conspiracy

      for the purpose of furthering its unlawful object.
                                                                                l
              The law does not require that each conspirator have an equal role in the conspiracy. Even
                                                                                I
                                                                                !
      a single act may be sufficient to draw a defendant within the ambit of ~he conspiracy if it meets
                                                                                I


      the essential requirements I have described. The defendant also need n~t have joined the

      conspiracy at the outset. The defendant may have joined it at any time in its progress, and he will
                                                                                1
                                                                                I
                                                                                I




                                                        28
        Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 29 of 37




still be held responsible for all that was done before he joined as well a~ all that was done during

the conspiracy's existence while the defendant was a member.

       However, I want to caution you that the mere association by onl person with another
                                                                         I
person or group of persons does not make that first person a member of the conspiracy, even
                                                                         I


when coupled with knowledge that the second person (or group of persons)
                                                                    I
                                                                         is taking part in a

conspiracy. In other words, knowledge without participation is not suf:q.cient. What is necessary

is that the defendant participated in the conspiracy with knowledge of its unlawful purpose and

with intent to aid in the accomplishment of its unlawful purpose.
                                                                         l'
         In short, in order to satisfy the second essential element of thd charged offense, you
                                                                         I
 must find beyond a reasonable doubt that the defendant, with an understanding of the unlawful

 character of the charged conspiracy, unlawfully, knowingly, intentionally, and with an

 intent to defraud, joined and participated in the conspiracy for the putpose of furthering its

 unlawful object.




                                                  29
      Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 30 of 37




                                     INSTRUCTION NO. 19

                              Count One, Third Element: Overt Act

       In addition to the other two elements, the Government must a140 prove beyond a

reasonable doubt that at least one of the co-conspirators took at least ohe overt act in
                                                                         1
furtherance of the conspiracy charged in the given count you are considering. An overt act in
                                                                         I
                                                                         I
furtherance of the conspiracy can be any act of any kind taken toward ~ffectuating the

conspiracy in any respect. Thus, for example, if two persons conspire ~o commit a fraud and

one of them makes a telephone call to get the fraud going, the overt act requirement is met even
                                                                         I
                                                                         I
if the fraud is never otherwise carried out.




                                                 30
       Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 31 of 37




                                     INSTRUCTION NO. 20
                                                                         I
                                                                         l
                          Count Two: Conspiracy to Commit Wire Fraud

       The final count to address is Count Two, which charges the deflndant with conspiring

with others to commit wire fraud. For this count, the Government mustiprove beyond a
                                                                         I



reasonable doubt two elements:

       First, that the charged conspiracy existed; and

       Second, that the defendant unlawfully, knowingly, and intentionally joined and

participated in this conspiracy during the applicable time period.       1



       As you will recognize, these are basically the same as the first dvo elements about which

I instructed you with respect to Count One. My prior instructions abou~ the elements of Count
                                                                         I
One apply equally here. However, in contrast to Count One, here the Government does not have

to prove that any overt act was taken in furtherance of the conspiracy. That is, there is no third
                                                                         l
                                                                         I
element.

       The other difference between this count and Count One is the o~ject of the conspiracy.

Here, the object is alleged to be wire fraud, specifically, a scheme by t~e defendant and his father
                                                                         1
to defraud one or more of the companies at issue of valuable confidential information and

convert it to their own use.

        To prove this count, the Government must establish beyond a r~asonable doubt that Sean

Stewart and Robert Stewart (1) agreed to defraud J.P. Morgan and/or ~erella Weinberg of
                                                                         l

confidential information in order to make personal use of the informati~n; (2) did so unlawfully,
                                                                         I
knowingly, willfully, and with specific intent to defraud J.P. Morgan ap.d/or Perella Weinberg;



                                                 31
        Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 32 of 37




and (3) that in the execution of the scheme, at least one use was made of interstate wire

communications, such as interstate phone calls, email communications; or electronic trades.

        You will see that this alleged conspiracy is similar to the conspl!"acy alleged in Count
                                                                         i

One -   and the same instructions apply -   except that here it is not nec~ssary for the

Government to prove that the conspirators intended to trade in the secu~ties market on the basis
                                                                       '
of the misappropriated information, but only that they intended to misappropriate the information
                                                                         j
from one or both of the defendant's employers for their personal use.




                                                  32
       Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 33 of 37




                                      INSTRUCTION NO. 21

                                       Conscious Avoidance

       As I have explained, all the counts charged require the Government to prove, among
                                                                          j
                                                                          l


other things, that the defendant acted knowingly. The Government may establish the defendant's
                                                                          I

knowledge of a particular fact of consequence in two ways: either thro{igh proof of actual

knowledge or by proof that a defendant took deliberate steps to avoid learning what otherwise
                                                                          I
would have been obvious. The latter kind of knowledge cannot be established by showing that

the defendant was careless, negligent, or foolish; rather, it requires a conscious purpose to avoid
                                                                          I
learning the truth. For example, if you find that the defendant was awate of a high probability
                                                                          I
that his father would, directly or indirectly, trade in securities based on:the information that the
                                                                          I



defendant shared with him, but the defendant purposely avoided learnib.g the truth of that fact,

then you may find that the defendant had knowledge of that material fdct. In other words, a
                                                                          j




                                                                          '
defendant cannot avoid criminal responsibility for his own conduct by ~'deliberately closing his
                                                                          I
                                                                          I
eyes," or remaining purposefully ignorant of facts which would confirrh to him that he was
                                                                          I



engaged in criminal conduct. However, I caution you that this consciois avoidance doctrine as I
                                                                     '
have explained it is only applicable to the question of Mr. Stewart's knowledge.
                                                                        I
                                                                                 It is not
                                                                          I


applicable to the separate questions of whether Mr. Stewart acted willfylly and with the
                                                                          j

deliberate intent to commit the charged offenses. You may not apply the doctrine of conscious
                                                                          j
                                                                    '
avoidance to decide whether Mr. Stewart formed the intent to commit the charged offenses.




                                                  33
         Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 34 of 37




                                      INSTRUCTION NO. 22

                                  Defense Theory and Good Faith
                                                                           '
       The defendant, Sean Stewart, acknowledges that, on a number of occasions, he violated
                                                                           l
the internal policies of J.P. Morgan and Perella Weinberg by sharing wi~h his father work
• c:   •       h                                                     I
m1ormat10n that e was supposed to keep confidential. Sean Stewart c01~tends, however, that he

did not provide this client information to his father, Robert Stewart, in anticipation that his father
                                                                           II
would use the information to purchase securities or that his father would share the information

with one or more other persons who might purchase securities. Sean Stewart also contends that

he had no knowledge that Robert Stewart and others engaged in a conspiracy to commit insider
                                                                               j




trading, wire fraud, or tender offer fraud.
                                                                               1

        More generally, Sean Stewart contends, with respect to each and!all of the counts we

have discussed, that he was not acting unlawfully, knowingly, intentiona;lly, or with a specific

intent to defraud. Please note that, if the defendant honestly believed in good faith that the

confidential information he was disclosing to his father would not be usdd to buy or sell
                                                                                   l
securities, such good faith would be a complete defense to all nine count~. However, the

defendant does not bear the burden of proving good faith; it remains at ~l times the
                                                                                   I

Government's burden to prove beyond a reasonable doubt that the defendant acted unlawfully,
                                                                                   I

knowingly, intentionally, and with the specific intent to defraud his emproyer.




                                                  34
       Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 35 of 37




                                     INSTRUCTION NO. 23

                                              Venue

       One last requirement. Before a defendant can be convicted of ~y given charge, the

Government must also establish what is called "venue," that is, that some act in furtherance of

that charge occurred in the Southern District of New York. As noted, tl}e Southern District of

New York is the judicial district that includes Manhattan, the Bronx, Westchester, and several

other counties not here relevant. Venue is proven if any act in furtherance of the crime you are
                                                                        I
                                                                        '
considering occurred in the Southern District of New York, regardless of whether it was the act
                                                                        I
                                                                        '
of the charged defendant or anyone else. Furthermore, on the issue of "(enue -   and on this issue

alone - the Government can meet its burden by a preponderance of the evidence, that is, by
                                                                        I



showing that it was more likely than not that an act in furtherance of a given crime occurred in

the Southern District of New York.




                                                35
       Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 36 of 37




                             III. CONCLUDING INSTRUCTIONS

                                    INSTRUCTION NO. 24

              Selection of Foreperson; Right to See Exhibits and Hear1Testimony;
                                                                        I



                                 Communications with the Court
                                                                        'I
       You will shortly retire to the jury room to begin your deliberations. As soon as
                                                                        '
you get to the jury room, please select one of your number as the forephson, to preside over your

deliberations and to serve as your spokesperson if you need to commuJicate with the Court.
                                                                        I
       You will be bringing with you into the jury room a copy of my 1nstructions of law and a
                                                                        I

verdict form on which to record your verdict. In addition, we will send:into the jury room all the
                                                                        I

exhibits that were admitted into evidence. If you want any of the testimony provided, that can

also be done, in either transcript or read-back form. But please remember that it is not always
                                                                        1
easy to locate what you might want, so be as specific as you possibly c~n be in requesting

portions of the testimony.

       Any of your requests, in fact any communication with the Coui;t, should be made to me in

writing, signed by your foreperson, and given to the marshal, who will! be available outside the
                                                                        I



jury room throughout your deliberations. After consulting with counsel, I will respond to any
                                                                        1


question or request you have as promptly as possible, either in writing ;or by having you return to

the courtroom so that I can speak with you in person.




                                                 36
               Case 1:15-cr-00287-JSR Document 345 Filed 09/19/19 Page 37 of 37
.,.




                                             INSTRUCTION NO. 25

                                Verdict; Need for Unanimity; Duty to Consult
                                                                               I
                                                                               I
             You should not, however, tell me or anyone else how the jury stands on any issue until

      you have reached your verdict and recorded it on your verdict form. As l have already explained,
                                                                             :
      the Government, to prevail on a particular charge against the defendant,:must prove each

      essential element of that charge beyond a reasonable doubt. If the Government carries this
                                                                                   1
                                                                                   1

      burden, you should find the defendant guilty of that charge. Otherwise, you must find the

      defendant not guilty of that charge.
                                                                               I
             Each of you must decide the case for yourself, after consideratioii, with your fellow

      jurors, of the evidence in the case, and your verdict must be unanimous. In deliberating, bear in

      mind that while each juror is entitled to his or her opinion, you should exchange views with your

      fellow jurors. That is the very purpose of jury deliberation - to discuss and
                                                                                I
                                                                                    consider the

      evidence; to listen to the arguments of fellow jurors; to present your indiyidual views; to consult
                                                                                       I
      with one another; and to reach a verdict based solely and wholly on the evidence. If, after
                                                                                       I
                                                                                       '
      carefully considering all the evidence and the arguments of your fellow jurors,
                                                                               I
                                                                                      you entertain a

      conscientious view that differs from the others', you are not to yield your view simply because
                                                                                       I

      you are outnumbered. On the other hand, you should not hesitate to change an opinion that, after
                                                                                       1



      discussion with your fellow jurors, now appears to you erroneous.

              In short, your verdict must reflect your individual views and mus~ also be unanimous.

              This completes my instructions of law.




                                                       37
